Oo oe NY KH AW KR WB Ne

meme ek
~~“ NAN on & WW Bo S| &

18
19
20
21
22
23
24
25

26.

27
28

|

   
  

—“_fiep
RECEIVED 7 L0G

   

  
 
 

CLERK Uu a
3 BISTRIGE Sd RET COURT =

     

ARIZONA 7
= DEPUTY
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America, ;
CR 18-00263-TUC-JGZ GR)
Plaintiff,
Vs.
VERDICT
Robert Francis Krebs,
Defendant.

 

 

We, the Jury, in the above-entitled action, find the defendant, Robert Francis Krebs,
| GUILTY of NOT GUILTY of Armed Bank Robbery, as charged in the Indictment.

or

GUILTY or NOT GUILTY of Bank Robbery, a lesser included charge of the charge in the

 

Indictment.

 

we fe el

——~____

 

 

 

 

 

We, the Jury, in the above-entitled action, find the defendant, Robert Francis Krebs, |

 

=")
MAL —H oy | [3
